G-ranger, J.
Plaintiff is the assignee of Yonng Bros., who were dealers in agricultural machinery at Des Moines, Iowa. Defendant was engaged in the same business at Colfax, Iowa, and purchased, and also received for sale on commission, machinery and fixtures from Young Bros. The account sued on originated in these transactions, and among the items of account is one for an Esterly Harvester, known by its number, 3,766. This harvester, with a truck, was furnished to defendant for sale, and by Young Bros, charged to the defendant at one hundred and eighty dollars, and the truck at fifteen dollars. The defendant, in his answer, admits the receipt of the harvester and truck, and seeks to avoid liability therefor by alleging its return to Young Bros. At the trial the following testimony was given by the defendant. “ Question. Mr. Cook, you may state what you know about the harvester that is in the possession of Mr. Slaughter. Did that come from Young Bros.? Answer. Yes, sir. When it came it was not all there. It was a second-hand machine, and they wrote me it was the best they had. It was not all there, and they had to send to the shops to get repairs for it. Q. What did you do with the machine when you got it ? A. I had the machine sold, but when it came they would not take it because it was not new.” Plaintiff moved to strike out the questions and answers, for the reason that the only issue as to the machine was as to its return. The court refused to strike the testimony, and the ruling is assigned as error.
i. evidence : bysubse-d quent record. I. We think the statement as to the issue correct; and that some parts of the answers are immaterial under that issue. The questions were such that the witness might have given testimony s]iow a return of the machine; but the witness, as is often the case, made immaterial statements. Referring to the abstract, we find that the next statement of the witness is, “machine eventually went back to Young Bros.’ hands,” followed by other *566testimony corroborative of the fact. Taking the testimony in the case, and the finding of the court, and we may say .that it appears satisfactorily that no prejudice could have resulted from the testimony. The testimony could only have affected the value of the machine; and the court, in its finding, fixes its value as charged in the account. It must have found that the machine was returned.
' no reversal error m E amount. II. As a part of plaintiff’s claim, there is a freight account, aggregating some forty-one dollars, as to which there is a dispute; and it seems quite apparent that the amount allowed by the court is a trifle too large. But the exact . amount to be allowed is a matter ot considerable doubt. In a law case we are not to consider the evidence to fix the amount. The deficiency, as we see it, is too trifling to justify a reversal of the case, and a new trial. It is not a matter of substantial importance to either party. For nominal consideration, a judgment will not be reversed. Machine Co. v. Haven, 65 Iowa, 359; Watson v. Moeller, 63 Iowa, 161. This point has been frequently ruled.
III. Several other questions are presented in argument;' and, although points are claimed by appellant as practically without conflict of evidence, our examination leads to the conclusion that in each there is such conflict that the finding of the district court is conclusive. There are no grounds for a reversal of the judgment, and it is Affirmed.